El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
La sociedad de gananciales “concluye” al disolverse el matri-monio [mediante el divorcio legalmente obtenido]. El divorcio lleva consigo la ruptura completa del vínculo matrimonial y la separación de propiedad y bienes de todas clases entre los cónyuges. Arts. 1315, 95 y 105 del Código Civil, 31 L.P.R.A. sees. 3681, 301 y 381.
Aunque el divorcio conlleva la terminación del régimen de la sociedad de gananciales, la liquidación del capital común entre ex cónyuges no siempre ocurre simultáneamente con la disolución del matrimonio. En esos casos sobreviene un periodo en que se mezclan y confunden provisionalmente los bienes de los ex cónyuges hasta que se liquida finalmente la comunidad de bienes posganancial que se crea entre ellos una vez ocurre el divorcio. ¿Cómo es que se liquida esa comunidad de bienes posganancial cuando se ha mantenido en indivisión por varios años, durante los cuales ha sido administrada por solamente uno de los ex cónyuges? ¿Se debe efectuar la liquidación automáticamente en partes iguales o se deben tomar en consideración las aportaciones individuales de los ex cónyuges al capital posganancial? El caso de autos nos permite contestar estas interrogantes.
HH
El Sr. Tomás Rodríguez Navarro y la Sra. Carmen I. Montalván Ruiz se casaron el 23 de marzo de 1975 bajo el *417régimen de sociedad legal de gananciales. Luego de dos años de casados, la pareja estableció un negocio de avicul-tura con la ayuda del padre del señor Rodríguez Navarro, Sr. Tomás Rodríguez Díaz. Éste pagó la construcción de cinco ranchos para la crianza de pollos, los cuales se ubi-caron en una finca propiedad del señor Rodríguez Díaz. En 1980 el matrimonio obtuvo un préstamo comercial de Small Business Administration (S.B.A.) por la cantidad de $150,000 para invertir en el negocio de avicultura, en el cual figuraban como codeudores el Sr. Tomás Rodríguez Díaz y su esposa, la Sra. Manuela Navarro Barros. Ade-más, éstos garantizaron el pago del préstamo con una hi-poteca sobre un inmueble de su propiedad. El producto de este préstamo se utilizó para construir cinco ranchos adi-cionales para la crianza de pollos y se pagó con la produc-ción del propio negocio de avicultura del matrimonio.
En junio de 1983 el Tribunal de Primera Instancia de-cretó el divorcio de Montalván Ruiz y Rodríguez Navarro. Luego de disuelto el matrimonio, se acordó que la señora Montalván Ruiz residiría con los dos hijos menores de edad que procreó el matrimonio en una casa propiedad del padre de Rodríguez Navarro.(1) Asimismo, estipularon que Rodrí-guez Navarro pagaría todas las deudas del matrimonio, incluido el balance pendiente del préstamo comercial de $150,000, el cual se pagaría de lo que produjera el negocio de crianza de pollos.
Así las cosas, el señor Rodríguez Navarro se encargó personalmente de la operación del negocio avícola, que constituía esencialmente el único bien de la comunidad de bienes posganancial. En 1986, tres años después de di*418suelta la sociedad legal de gananciales, el señor Rodríguez Navarro gestionó un préstamo comercial por la cantidad de $282,150, cuyo pago se garantizó con los ingresos del nego-cio avícola. Este segundo préstamo se utilizó para la cons-trucción de seis ranchos adicionales para la crianza de pollos.
Once años después de disuelto el matrimonio, en agosto de 1994, la señora Montalván Ruiz solicitó ante el Tribunal de Primera Instancia la disolución de la comunidad de bie-nes que mantenía con el señor Rodríguez Navarro. Sos-tuvo, (i) que durante el matrimonio adquirieron un solar en el barrio Montellano de Cidra donde construyeron una vivienda de bloques y hormigón valorada aproximada-mente en $200,000; (ii) que el señor Rodríguez Navarro retuvo la administración exclusiva de esa propiedad, la cual mantiene arrendada desde entonces; (iii) que el señor Rodríguez Navarro también administra de manera exclu-siva, desde la fecha del divorcio, el negocio de crianza de pollos establecido durante la vigencia del matrimonio, que le servía a la compañía To-Ricos, Inc. como contratista in-dependiente; (iv) que el valor de los diez ranchos de crianza de pollos existentes, el equipo y las ganancias del referido negocio excedía a los $500,000. La señora Montalván Ruiz también reclamó el cincuenta por ciento de la participación sobre el valor y las ganancias del negocio avícola ascenden-tes, según alegó y estipuló con la otra parte, a $631,715 para 1983 a 1993.
Vistos los argumentos de las partes, el Tribunal de Pri-mera Instancia resolvió que a la señora Montalván Ruiz le correspondía el cincuenta por ciento de los ingresos netos del negocio avícola, según reportados en las Planillas de Contribución sobre Ingresos, de acuerdo con la estipula-ción de las partes, luego de deducir el ingreso correspon-diente a los seis ranchos que se construyeron después de disuelto el matrimonio en 1986 y de deducir, además, el importe del préstamo de $150,000 que hicieron los ex cón-*419yuges vigente el matrimonio. Al respecto, el tribunal de instancia expresó que:
Todos los ingresos de Rodríguez [Navarro] provienen de su trabajo como avicultor y se estipularon a base de las planillas de contribución sobre ingresos de Rodríguez [Navarro] para los años de 1983 a 1993. En estas [sic] sólo se reduce [sic] los intereses pagados de los préstamos, no el principal.
El demandado [Rodríguez Navarro] recibió exclusivamente los beneficios de un negocio de crianza de pollos desde el 1983 al 1993, de lo que tiene derecho la demandante [Montalván Ruiz] a recibir la mitad luego de deducirse la suma proporcional producida por los ranchos que construyó el demandado [Rodríguez Navarro] luego del divorcio (6/16 ó 3/8 partes) y los pagos del principal del préstamo ganancial para el negocio que hizo el demandado al S.B.A. y no se incluyó como deducción para estimar el ingreso neto ($150,000). Por lo tanto, de los $631,715 debemos deducir 3/8 partes correspondientes a los seis ranchones construidos $236,893.12 para un sobrante de $394,821.88. De esta suma procede deducir los $150,000 del préstamo, lo que deja un caudal neto de $244,821.88. Por ende, corresponde a la demandante la suma de $122,410.94.
En cuanto al reclamo de la participación de la señora Montalván Ruiz en la residencia ubicada en el Barrio Mon-tellano de Cidra, el foro de instancia resolvió que esa pro-piedad no era ganancial. Determinó que esta propiedad pertenecía al señor Rodríguez Díaz y a su esposa porque fueron los que proveyeron el terreno y sufragaron los gas-tos de construcción. No conforme con la decisión del tribunal de instancia, el señor Rodríguez Navarro acudió al Tribunal de Apelaciones.(2) El foro apelativo intermedio resolvió que, debido a que el pasivo de la sociedad legal de gananciales excedía los activos al momento de la disolución del matrimonio, en la actualidad no había bienes que liqui-dar entre las partes. Determinó, además, que como el se-*420ñor Rodríguez Navarro asumió el pago del balance del préstamo ganancial de $150,000 de la S.B.A., con eso se liquidó implícitamente el haber ganancial y el negocio de crianza de pollos se convirtió en un bien privativo.
Oportunamente, la señora Montalván Ruiz recurrió ante nos de la decisión del Tribunal de Apelaciones. Vista su solicitud, expedimos el auto de certiorari solicitado. Con el beneficio de la comparecencia de ambas partes, procede-mos a resolver los planteamientos presentados.
HH
La sociedad legal de gananciales es el régimen matrimonial que favorece nuestro ordenamiento jurídico. Está reglamentado, principalmente por los Arts. 1295 al 1326 de nuestro Código Civil, 31 L.P.R.A. sees. 3621-3624. Supletoriamente, al régimen de la sociedad legal de gananciales le aplican las disposiciones del contrato de sociedad. Art. 1298 del Código Civil, 31 L.P.R.A. see. 3624. Tiene como causa, no el ánimo de lucro, como es usualmente el caso de la sociedad ordinaria, sino la consecución de los fines particulares del matrimonio. Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862, 866 (1981); García v. Montero Saldaña, 107 D.P.R. 319, 322 (1978).
Durante la existencia de la sociedad legal de gananciales, los cónyuges son codueños y coadministradores de la totalidad del patrimonio matrimonial, sin distinción de cuotas. “[L]a masa ganancial está compuesta por bienes y derechos, que estando directa e inmediatamente afectos al levantamiento de las cargas familiares, son de titularidad conjunta de los cónyuges sin especial atribución de cuotas ...” (Énfasis en el original.) J.J. Rams Albesa, La Sociedad de Gananciales, Madrid, Ed. Tecnos, 1992, pág. 28.
De otra parte, la disolución del matrimonio provoca ipso facto la extinción de la sociedad legal de ganan-*421cíales, pues la causa de esta institución, la consecución de los propósitos del matrimonio, se desvanece ante la rotura del vínculo civil entre los cónyuges. “El divorcio lleva con-sigo la ruptura completa del vínculo matrimonial y la se-paración de propiedad y bienes de todas clases entre los cónyuges.” Art. 105 del Código Civil, 31 L.P.R.A. see. 381. De esa manera, surge entonces una comunidad de bienes compuesta por todos los bienes del haber antes ganancial, en la cual cada partícipe posee una cuota independiente e alienable con el correspondiente derecho a intervenir en la administración de la comunidad y a pedir su división. J.L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. J.Ma. Bosch, editor, 1997, pág. 353.
No obstante esta separación de bienes y de propiedad provista con el divorcio y el surgimiento de una comunidad de bienes, en la práctica, la liquidación de los bienes comunes entre los ex cónyuges no es necesariamente contemporánea a la disolución del vínculo matrimonial. A esos efectos, Manresa explica:
[Una vez deja de existir la sociedad legal de gananciales, m]ezclados y confundidos quedan provisionalmente los intere-ses de los socios y los de los terceros, el capital privativo y el capital común. Forzosamente ha de venir un período transito-rio y anormal hasta tanto que se haga la oportuna liquidación, se separe y deduzca lo que a cada cual corresponde, se averigüe si existen o no ganancias, y se dividan y adjudiquen los bienes, ya determinados, de que cada interesado ha de ser exclusivo propietario. (Énfasis suplido.) J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. IX, pág. 861.
Así también lo reconoce nuestra doctrina jurisprudencial. Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228 (1984); García López v. Méndez García, 102 D.P.R. 383, 395 (1974); Vega v. Tossas, 70 D.P.R. 393, 395 (1949). Al decretarse disuelta la sociedad legal de ganan-ciales, surge una comunidad de bienes ordinaria entre los ex cónyuges que se rige, a falta de contrato o disposiciones *422especiales, por las normas dispuestas en los Arts. 326 al 340 de nuestro Código Civil referentes a la figura de la comunidad de bienes. 31 L.P.R.A. sees. 1271-1285. García López v. Méndez García, supra, pág. 395. Véanse, además: García v. Montero Saldaña, supra, págs. 331-332; Calvo Mangas v. Aragonés Jiménez, supra, pág. 228.
Se trata de un patrimonio en liquidación que se rige por normas distintas a las de la sociedad legal de gananciales. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1984, T. XVIII, pág. 458. Esta comunidad de bienes posganancial o posmatrimonial existe hasta que se liquida finalmente la sociedad de gananciales y puede, por lo tanto, extenderse indefinidamente, pues la acción para liquidar la cosa común nunca prescribe. Art. 1865 del Código Civil, 31 L.P.R.A. see. 5295. No obstante, cabe mencionar que los ex cónyuges no están obligados a permanecer en comunidad. Art. 334 del Código Civil, 31 L.P.R.A. see. 1279. Cualquiera de ellos puede pedir la división de la cosa común en cualquier momento. Id. Incluso, mientras exista la comunidad de bienes posganancial, uno de los ex cónyuges puede pedir al tribunal que se nombre un administrador judicial. Art. 332 del Código Civil, 31 L.P.R.A. see. 1277. Podría, además, ejercer su derecho de coadministrar los bienes comunes y hasta interponer acciones de desahucio y reivindicación. Véase Soto López v. Colón, 143 D.P.R. 282, 292 esc. 7 (1997).
Conforme a lo anterior, al momento de disolverse la sociedad de gananciales subsisten sus activos y pasivos, pero en renglones separados, pendientes de liquidación. Si esta última operación se pospone, el monto de los activos y pasivos puede variar; pueden producirse frutos, saldarse deudas, sufrirse pérdidas, obtenerse ganancias o incurrirse en gastos con relación al caudal común. Por consiguiente, en la adjudicación final de la participación que le corresponde a cada ex cónyuge, debe to-*423marse en consideración, de acuerdo con la evidencia some-tida, si uno de los ex cónyuges puede interponer frente al otro un crédito por los cambios y las operaciones que ocu-rrieron en el haber común. Igualmente, conforme se dispone en el Art. 328 del Código Civil, 31 L.P.R.A. see. 1273, hay que considerar cualquier efecto adverso que cualquiera de los ex cónyuges cause al haber común(3)
HH HH
Por su parte, la comunidad de bienes existe cuando la propiedad de una cosa o de un derecho pertenece pro indiviso a varias personas”. Art. 326 del Código Civil, 31 L.P.R.A. see. 1271. La participación de los comuneros en la administración de la cosa tenida en común, así como su parte en el activo y pasivo de esta cosa, será proporcional a sus respectivas cuotas, que “[s]e presumirán iguales, mientras no se pruebe lo contrario ...”. (Énfasis suplido.) Art. 327 del Código Civil, 31 L.P.R.A. see. 1272. Para la liquidación de la comunidad de bienes se recurre supletoriamente, a su vez, a las disposiciones sobre la partición de la comunidad hereditaria. Art. 340 del Código Civil, 31 L.P.R.A. see. 1285. En el caso específico de la comunidad posganancial, hemos resuelto que los preceptos aplicables a su liquidación, en atención a los pasos que dispone el Código Civil, “son las disposiciones relativas a la aceptación de la herencia a beneficio de inventario y el derecho a *424deliberar”. Janer Vilá v. Tribunal Superior, 90 D.P.R. 281, 300 (1964).
De acuerdo con el Art. 1322 del Código Civil, 31 L.P.R.A. see. 3696, la división de los bienes que componen la comunidad de bienes posganancial al momento de la disolución del matrimonio se hará por partes iguales entre los ex cónyuges. Específicamente, se provee que luego del inventario y del pago de los pasivos gananciales, “[e]l remanente líquido de los bienes gananciales se dividirá por mitad entre marido y mujer o sus respectivos herederos”. Id. No obstante, para atenerse a lo que establece el Código Civil, es forzoso comprender que la igualdad de cuotas —derivada de la equiparación de los cónyuges bajo el régimen ganancial— es presunta bajo el régimen de comunidad de bienes y, por lo tanto, está sujeta a que la rebatan por prueba pertinente. Art. 327 del Código Civil, supra C‘[s]e presumirán iguales, mientras no se pruebe lo contrario, las porciones correspondientes a los partícipes en la comunidad”).
Al tratar el tema de la cuota que finalmente se debe adjudicar a cada ex cónyuge al dividirse el remanente lí-quido de la comunidad posganancial, Diez-Picazo y Gullón explican que los efectos de esa comunidad al momento de su liquidación se pueden examinar desde dos vertientes distintas. La primera sostiene que, a pesar de haberse de-cretado el divorcio, la sociedad legal de gananciales no se extingue hasta que no se realiza la liquidación. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil 5ta ed. rev., Madrid, Ed. Tecnos, 1984, Vol. IV, pág. 271. Según los au-tores citados, este primer escenario
[dispone una especie de] sociedad de gananciales continuada, de manera que continúan rigiendo entre los partícipes las mis-mas reglas de la sociedad. Ello llevaría como consecuencia el que los frutos y rentas de capital y trabajo continuarían incre-mentando la sociedad y el régimen de responsabilidad, gestión y disposición continuará siendo el mismo que anteriormente. Esta tesis no parece sostenible. No hay razón para continuar *425incrementando el patrimonio común con las rentas del trabajo e industria o con las rentas de capital de los bienes que nos sean comunes, sino privativos; y falta toda posibilidad de apli-car las reglas sobre gestión, administración y disposición de los gananciales, que presuponen la subsistencia del matrimo-nio ....
Por ello, parece más correcto entender que estamos en pre-sencia de un patrimonio colectivo o comunidad de bienes cuya naturaleza se transforma. Es un patrimonio formado por lo bienes que fueron gananciales, cuya titularidad la ostentan los [ex] cónyuges .... Diez-Picazo y Gullón, op. cit., págs. 271-272.
Conforme a esta segunda vertiente, se dispone, entre otras cosas, que la comunidad de bienes posganancial “no se ve aumentada con las rentas de trabajo ni con la de capital, que serán en todo caso privativas” del ex cónyuge que las produzca. Diez-Picazo y Gullón, op. cit., pág. 272. Esto implica que en el inventario que precede la división de la comunidad de bienes posganancial sólo se incluyen los bienes y frutos del patrimonio común existentes al mo-mento de la disolución del matrimonio. Lacruz Berdejo, op. cit., pág. 361. No obstante, hay que hacer la salvedad que deberán excluirse del inventario, “en cambio, cuantos bie-nes no existan entonces, aunque formaran parte del consor-cio al disolverse...”. Id. Siguiendo este mismo razona-miento, se aclara, además, que las obligaciones que contraiga cualquier partícipe de la comunidad con poste-rioridad a la disolución del matrimonio, recaen sobre su capital privativo. íd.; M. Rivera Fernández, La Comunidad Postganancial, Barcelona, Ed. J.Ma. Bosh, editor, Madrid, 1997, pág. 85.
En cuanto a la situación particular que surge cuando se adquieren nuevos bienes durante la vigencia de la comuni-dad de bienes posganancial con capital procedente de la comunidad, se expresa lo siguiente:
Las soluciones al respecto son dos. La primera es la rigurosa aplicación del principio de subrogación real: el bien adquirido entra a formar parte del patrimonio colectivo, cualquiera que sea el adquirente, si la contraprestación que se paga procedía *426de aquél. La segunda solución es entender que el adquirente se hace deudor de la sociedad por el valor de los bienes de que dispuso para adquirir, pero que el bien adquirido es suyo propio. Diez-Picazo y Gullón, op. cit., pág. 273.
Con relación a esto, Manuel Rivera Fernández sostiene en su obra La Comunidad Postganancial que en los casos en que uno de los copartícipes de la comunidad posganacial adquiere para sí otros bienes con fondos comunes, esta nueva adquisición le pertenece a ese comunero exclusiva-mente, sin perjuicio del “crédito a favor de la comunidad postganacial por el importe actualizado de los fondos co-munes utilizados”. Rivera Fernández, op. cit., pág. 82. De esta manera, se rechaza la aplicación de la doctrina de subrogación real cuando no existe una sociedad de gananciales. Id., pág. 83. “[E]l que se apropifa] de frutos o rentas comunes, debe, simplemente, devolverlas, pero no está obligado a más, conservando el dominio de lo adquirido.” íd., págs. 79-80. Al respecto, se explica, ade-más, que
... la subrogación real opera constante la sociedad legal de gananciales ..., algo lógico ante la existencia de un patrimonio con un particular destino: levantamiento de las cargas del ma-trimonio y participación de los cónyuges en los beneficios de-rivados del consorcio. Pero no existe apoyo legal que nos in-duzca a afirmar su operatividad una vez disuelta ésta. Por ello, estimamos que debe primar la titularidad formal, a me-nos que una regla imponga la subrogación real. De este modo, la adquisición practicada debe estimarse en todo momento pri-vativa, quedando siempre a salvo la obligación de devolver, en su caso, con intereses lo que tomó prestado, y con independen-cia de la responsabilidad en que hubiese incurrido por haber tomado dinero, sin tomar en consideración a los demás, de una comunidad de la que él sólo era uno de los partícipes. Rivera Fernández, op. cit, pág. 83.
En vista de todo lo anterior, la división de los bienes adquiridos, vigente el matrimonio, bajo el régimen ganan-cial y la de los frutos correspondientes resulta sencilla de efectuar rápidamente después de la disolución del *427matrimonio. En tanto se prolongue la existencia de la co-munidad posganancial, no obstante, se complica el cálculo de las cuotas, particularmente si uno solo de los cónyuges dedica su esfuerzo y trabajo al mantenimiento y acreci-miento del haber común. Rivera Fernández, op. cit., págs. 9 y 111.
Cuando la liquidación de los bienes gananciales se realiza una vez se disuelve el vínculo matrimonial, la proporción que le corresponde a cada ex cónguye es en partes iguales. Ahora, si se mantiene la indivisión de la comunidad, esa proporción puede variar, ya sea por el aumento en el valor de los bienes incluidos en el inventario original, por el aumento en su nivel de producción de frutos o por nuevas adquisiciones.
En este último caso, en el que no se liquida la comunidad de bienes inmediatamente después de terminar el matrimonio, la participación de cada ex cónyuge se determinará mediante la distinción entre el valor de los bienes existentes al momento de la disolución de la sociedad legal de gananciales vis-á-vis el valor al momento de su liquidación. Hay que examinar, entonces, el cambio —aumento o disminución— en el valor de los bienes al momento de la liquidación que se da como consecuencia del mero pasar del tiempo, o la naturaleza de la cosa en común y el aumento en el valor de estos bienes, o el aumento de los frutos producidos por éstos, que se deban a la gestión exclusiva de uno de los ex cónyuges.
En caso de desigualdad en las aportaciones o gestiones que realice cada uno de los ex cónyuges, la presunción de equivalencia de cuotas en la comunidad posganancial se podría rebatir mediante prueba de que algunos o todos los frutos de los bienes habidos en común o el aumento en el valor de la cosa en común per se son producto de la labor exclusiva de uno de los ex cónyuges, o más de uno que del otro. En esas circunstancias, el aumento en el *428valor de los bienes o en su producción de frutos se dividirá conforme a las aportaciones de gestión y trabajo de cada ex cónyuge a la cosa en común. De otra parte, el aumento en el valor del haber común o el aumento en el nivel de su producción de frutos luego de disuelto el matrimonio que sea resultado del mero pasar del tiempo, corresponde a ambos comuneros por partes iguales.
Esta norma responde al hecho de que una vez disuelto el matrimonio, los ingresos que un ex cónyuge produzca por su esfuerzo y trabajo no son gananciales. Al concluir la sociedad legal de gananciales, se forma con los bienes existentes hasta ese momento una comunidad ordinaria, la cual no se rige por las normas de la sociedad legal de gananciales. Por ende, los bienes que cada ex cónyuge produzca de ahí en adelante son privativos. Véanse: Soto López v. Colón, supra; R. Serrano Geyls, Derecho de Familia de Puerto Rico y legislación comparada, Ira ed., San Juan, Programa de Educación Jurídica Continua Universidad Interamericana de Puerto Rico, Facultad de Derecho, 1997, Vol. I, pág. 457. Lo anterior supone que, disuelta la sociedad de gananciales, los frutos de los bienes privativos y los ingresos procedentes del trabajo o industria de los ex cónyuges dejan de ser comunes. Albaladejo, op. cit., pág. 457. Como consecuencia lógica cesa, además, la presunción de ganancialidad que dispone el Art. 1307 del Código Civil, 31 L.P.R.A. see. 3647.(4) Albaladejo, op. cit. Por lo tanto, si luego de disuelto el matrimonio el aumento en el valor de los bienes en comunidad o el aumento en la producción de frutos se debe a la gestión exclusiva de uno de los ex cónyuges, ese aumento no se puede adjudicar automáticamente como parte de la propiedad en común. Se trata de una participación que le corresponde privativa-*429mente en su totalidad al ex cónyuge que la produjo con su trabajo individual.
Con relación a esto, la profesora Fraticelli Torres explica que:
La división de los bienes de la sociedad por mitad, como norma mandatoria, se dará sobre el activo inventariado a la fecha de la disolución de la sociedad, pero, si la liquidación no se da con premura, no debe ser necesariamente esa la propor-ción en que ha de repartirse lo que se produzca a partir de ese avalúo, ya sea por nuevas adquisiciones o por el incremento en valor de los bienes incluidos en el inventario original. La im-portancia de establecer esta distinción consiste en que la dis-tribución del exceso o incremento no necesariamente es igual bajo un régimen de gananciales que bajo el régimen de comu-nidad ordinaria. La participación por mitad en los bienes que genere la comunidad es presunta, y puede cualquiera de ellos probar que el aumento en valor se debe a participaciones y esfuerzos desiguales de los comuneros en la gestión de los bie-nes después de la disolución. (Énfasis suplido.) M. Fraticelli Torres, Un nuevo acercamiento a los regímenes económicos en el matrimonio: la sociedad legal de gananciales en el Derecho puertorriqueño, 29 (Núm.2) Rev. Jur. U.I.P.R. 413, 506-507 (1995).
De igual forma se pronuncia el profesor Rams Albesa, quien añade además la necesaria sugerencia de remitir los conflictos sobre valoración del trabajo en pro de la comuni-dad y la adjudicación de los frutos de éste a los tribunales de instancia.
Esta comunidad [postganancial] estará integrada por los bienes que en el momento de la disolución de la sociedad de gananciales —coincidente con el del nacimiento de esta espe-cífica comunidad— constituían el activo de la masa común y, por los frutos netos que estos bienes produzcan, consecuente-mente se incluirán en ella los subrogados a que dé lugar el tráfico de unos y otros.
Se trata, en todo caso, de mantener un contenido lo más estático posible, aunque sin impedir, en modo alguno, el natural desenvolvimiento de la actividad económica, por lo que ha-brán de continuarse las operaciones pendientes.

No obstante lo anterior, resulta muy difícil determinar a quién y en qué proporción, en su caso, corresponden los resul-
*430
tados obtenidos en las operaciones y trabajos en curso en el momento de la disolución, por lo que en los escasos supuestos de conflicto entre los copartícipes habrá de reconocerse un alto grado de discrecionalidad al juzgador de instancia en la valo-ración de las pruebas y argumentos en pro y en contra que se le ofrezcan por las partes en conflicto.

El pasivo vendrá constituido por el que lo fuera común tam-bién al tiempo de la disolución del consorcio y por el que se genere, como en cualquier comunidad, por la administración de los bienes y derechos que la constituyan; en este sentido se admite por la generalidad que el administrador tiene un efec-tivo derecho a que su trabajo se remunere. (Enfasis suplido.) Rams Albesa, op. cit., págs. 418-419.
El trabajo de cada ex cónyuge, demás está decir, es la propiedad individual por antonomasia, por lo que procede valorarse como tal. Resolver de otro modo conllevaría la desvalorización del valor intrínseco del trabajo que hace el ser humano, del sudor y esfuerzo que merecen igual o mayor consideración que la impersonal aportación pecuniaria. (5)
Esta aportación que hace un ex cónyuge a la adminis-tración y al desarrollo de la comunidad posganancial me-diante su trabajo y gestión se debe distinguir de la obliga-ción que tienen los comuneros de contribuir a la conservación del haber común. Véase Art. 329 del Código Civil, 31 L.P.R.A. see. 1274. Ningún comunero está obli-gado a desarrollar la cosa en común de manera que pro-duzca frutos en exceso de los que se producirían por el mero pasar del tiempo. Incluso, de optar por hacerlo, ese comunero respondería individualmente si ocasiona algún menoscabo al bien común. Art. 328 del Código Civil, supra; González v. Quintana, supra; Soto López v. Meléndez, supra. Por lo tanto, si un ex cónyuge acrecienta con su *431gestión y trabajo la comunidad de bienes posganancial, se debe entender que su esfuerzo personal va dirigido a bene-ficiar su haber privativo en la porción que le corresponde de esa comunidad.
En resumen, las cuotas de los ex cónyuges en la comu-nidad posganancial —antes de inventariar los activos y pa-sivos, computar los posibles créditos que uno u otro ex cón-yuge tenga contra la sociedad, determinar si hay deudas privativas incurridas durante el matrimonio, etc.— se pre-sumen iguales al momento de disolverse la sociedad de gananciales. Esta presunción es rebatible respecto a las situaciones mencionadas anteriormente, y también sobre toda deuda, gasto, esfuerzo o crédito legítimo en el cual se haya incurrido durante el período de vida transitorio de la comunidad posganancial. Procedería, entonces, valorar el incremento o la disminución del haber posganancial, según sea el caso, que corresponda a la aportación real o gestión de cada uno de los ex cónyuges para así determinar el cam-bio, de haber alguno, en la proporcionalidad de las cuotas de cada comunero.
Vista la normativa anterior, veamos los hechos del pre-sente caso.
IV
El 17 de junio de 1983, fecha en que se decretó el divor-cio y simultánea disolución de la sociedad legal de ganan-ciales compuesta por Montalván Ruiz y Rodríguez Navarro, las deudas del patrimonio ganancial sobrepasaban los activos.(6) De haber liquidado entonces la sociedad, cada ex cónyuge habría tenido que asumir, en igual proporción, tanto los activos como los pasivos del patrimonio adquirido vigente su matrimonio. Sin embargo, al posponer la liqui-*432dación por más de diez años,(7) se abrió paso a las fluctua-ciones naturales que todo negocio experimenta en el mercado.
El resultado de estas fluctuaciones es el objeto de la presente controversia. A estos efectos cabe recalcar que los deberes del ex cónyuge que conserva la administración de un negocio en marcha tenido en comunidad posganancial no son más ni menos que los de cualquier otro comunero respecto a un bien objeto de tal forma de propiedad: “ser-virse de las cosas comunes, siempre que disponga de ellas conforme a su destino y de manera que no perjudique el interés de la comunidad, ni impida a los copartícipes utili-zarlas según su derecho”, no “hacer alteraciones en la cosa común” sin mediar el consentimiento de los demás, y con-tribuir a los gastos de conservación de la cosa común de acuerdo a su participación en la comunidad. 31 L.P.R.A. sees. 1273 y 1276. No existe deber alguno de contribuir a incrementar el valor de la cosa. Cualquier participación o esfuerzo que conlleve tal incremento trasciende la obliga-ción mínima de los comuneros, por lo que se crea un dere-cho de remuneración para el mayor contribuyente.
V
A. Entendemos, entonces, que el foro apelativo interme-dio actuó correctamente en cuanto reconoció —a base de las diferencias entre la sociedad legal de gananciales y la comunidad posganancial— que las ganancias que se deri-varon de bienes originalmente gananciales después de la disolución de la sociedad no son automáticamente divisi-bles por mitad sin tomar en consideración las aportaciones de cada uno de los ex cónyuges durante la existencia de la comunidad. Así subsanó, en parte, el error del tribunal de instancia que adjudicó, sin más, la mitad de las ganancias *433del negocio de crianza de pollos a la señora Montalván Ruiz.
De los principios que rigen la comunidad de bienes se deduce que la aportación de los comuneros en la comunidad posganancial afecta la adjudicación final del haber común. Esta norma aplica y afecta la distribución final de la comunidad posganancial de manera independiente al crédito que puede surgir a favor del ex cónyuge que se ha desempeñado como único administrador de los bienes en comunidad. Este crédito es resultado de la compensación debida por la contribución desigual de labores. Ante esta realidad jurídica, un posible remedio sería asignarle un sueldo o retribución razonable al señor Rodríguez Navarro como administrador del negocio de avicultura y distribuir en partes iguales los bienes adquiridos durante la vigencia de la sociedad legal de gananciales y aquellos adquiridos con el trabajo y gestión exclusiva del señor Rodríguez Navarro, luego de disolverse la sociedad.
Lo anterior, sin embargo, sería un remedio incompatible con nuestro ordenamiento civilista, pues extiende indefini-damente el régimen económico de sociedad de gananciales después de disuelto el matrimonio. Ello tendría el efecto de mantener a las partes “casadas” para efectos de su propie-dad y bienes, a pesar de su divorcio. No habría entonces diferencia en la manera en que se han de dividir los bienes bajo el régimen de gananciales y bajo el régimen de comu-nidad de bienes. De igual forma, sería injusto tratar la labor del señor Rodríguez Navarro en el negocio de avicul-tura como una gestión de un negocio ajeno. Esa labor se trata, más bien, de una asunción exclusiva de los deberes y gastos del negocio común por parte de uno de los copropie-tarios que resultó, en el presente caso, en el acrecimiento de la empresa y la producción de frutos.
Sin duda, la señora Montalván Ruiz tiene derecho a re-clamar que el señor Rodríguez Navarro reintegre al haber comunal los frutos y las utilidades que haya tomado en *434exceso a su cuota, de ser éste el caso. Sin embargo, previo a esa determinación, será necesario delimitar cuál es la justa proporción de cuotas entre los ex cónyuges al momento de liquidar la sociedad; por ejemplo, si en el transcurso de estos veinte años de indivisión se ha rebatido la presunción inicial de igualdad de cuotas que establece el Código Civil. A este fin, el señor Rodríguez Navarro tiene derecho a re-clamar de la señora Montalván Ruiz una contribución equivalente a la mitad de los gastos de conservación y ad-ministración del negocio, incluso la mitad del justo valor de su labor como administrador, incurridos en los años en los que se mantuvo en comunidad posganancial, si esa es la participación que finalmente se le adjudica. Para ella exi-mirse de alguna parte de esa reclamación, deberá renun-ciar a la correspondiente parte de la comunidad que le per-tenece en dominio. Así lo dispone el Art. 329 del Código Civil, supra.
B. Debe tomarse en cuenta, por supuesto, que el bien común administrado tiene un valor inicial —separado de la labor de administración— y que no empece cualquier gestión de buena o mala administración, continúa siendo común. El aumento en el valor del bien por razón de una buena administración corresponde a los comuneros en proporción a sus cuotas; la disminución en el valor por mala administración corre por cuenta del comunero que la administró mal.
No obstante, la ganancia del negocio de crianza de po-llos no es un aumento en el valor de los ranchos que en su origen eran gananciales. Se trata de un fruto industrial que se percibirá de acuerdo, no sólo con las cuotas de los partícipes, sino también con la aportación privativa inver-tida en su obtención, esto es, en este caso, al trabajo personal y a la aportación económica privativa del señor Ro-dríguez Navarro.
*435VI
Conforme a lo anterior, pasemos a determinar cómo de-ben adjudicarse las participaciones del señor Rodríguez Navarro y la señora Montalván Ruiz en vista de los hechos.
A. Los cinco ranchos iniciales construidos por el Sr. Tomás Rodríguez Díaz
Los cinco primeros ranchos de crianza de pollos se cons-truyeron a costa del padre del demandado, señor Rodrí-guez Díaz. Como bien indicó el foro apelativo, no se cumple con el requisito de que se “adquirí [eran] por título oneroso durante el matrimonio a costa del caudal común, bien se haga la adquisición para la comunidad, bien para uno sólo de los esposos”. Art. 1301 del Código Civil, 31 L.RR.A. see. 3641. Por lo tanto, el valor de estos primeros cinco ranchos de crianza de pollos no se puede estimar ganancial.
No obstante, el señor Rodríguez Navarro devengaba un beneficio económico de la administración de esos cinco ran-chos, y este beneficio era ganancial por haberse “obtenid[o] por la industria, sueldo o trabajo de los cónyuges o de cual-quiera de ellos”. 31 L.P.R.A. see. 3641. Al disolverse la so-ciedad de gananciales, sin embargo, cesa el carácter ga-nancial de los ingresos de los cónyuges y cada uno devenga beneficio económico de su empresa para sí.
En conclusión, los primeros cinco ranchos no son y nunca fueron gananciales, sino propiedad de Tomás Rodrí-guez Díaz. No obstante, el señor Rodríguez Navarro admi-nistraba estos ranchos y, por su labor y esfuerzo, deven-gaba un beneficio económico. La porción de ese beneficio devengado durante la duración del matrimonio es ganancial. Aquella devengada después de disuelto el ma-trimonio es privativa, pues esos cinco ranchos no forman ni formaron parte del haber ganancial ahora mantenido en comunidad. En vista de esto, en cuanto a estos cinco pri-*436meros ranchos, le corresponde a la demandada únicamente la mitad de la porción del beneficio económico devengado en concepto de la labor del señor Rodríguez Navarro como administrador de estos cinco ranchos desde su construc-ción hasta el momento del divorcio, que no lo hayan consu-mido los cónyuges durante el matrimonio.
B. Los ranchos construidos durante el matrimonio
Los cinco ranchos construidos posteriormente, vigente el matrimonio, con el dinero del préstamo del S.B.A. eran gananciales. Por eso, la mitad del valor de la estructura física de los ranchos y del valor del negocio en sí de estos cinco ranchos al momento de la disolución del matrimonio le corresponde a la señora Montalván Ruiz. De igual forma, le corresponde la mitad del aumento en el valor de la propiedad inmueble y del negocio que se deba al paso del tiempo. Claro está, luego de que se sustraigan los gastos de conservación, mantenimiento y demás costos del negocio. Demás está decir que todas las ganancias obtenidas de la operación de los ranchos durante el matrimonio son ganan-ciales y le corresponden por mitad a la señora Montalván Ruiz.
En cuanto a las ganancias que obtuvo Montalván Ruiz en la operación de estos cinco ranchos gananciales luego de disuelto el matrimonio, le corresponde el cincuenta por ciento de las ganancias resultantes de la producción exis-tente al momento del divorcio hasta el día en que sea efec-tiva la división de bienes. Esto es, para computar la parti-cipación en las ganancias de Montalván Ruiz, se debe considerar cuál era la producción al momento del divorcio de estos cinco ranchos y computarse las ganancias resul-tado de ese nivel de producción hasta la fecha de división de la comunidad de bienes en cuestión. De esa cantidad, a Montalván Ruiz le corresponde el cincuenta por ciento. Aquí no hay que descontar gastos de conservación y man-tenimiento porque para llegar al cómputo de las ganancias ya esa deducción, como los restantes costos y deudas atri-*437buibles a estos ranchos en particular,(8) debió hacerse en la proporción correspondiente. Además, como parte de esas deducciones, se debe incluir un pago al señor Rodríguez Navarro por su labor de administrar la participación de la señora Montalván Ruiz en este negocio, equivalente a la mitad del salario promedio que recibiría un administrador de cinco ranchos como éstos.(9)
Cualquier ganancia generada como resultado del au-mento en el valor del negocio en sí o el aumento en la producción de estos cinco ranchos que exceda la capacidad de producción o el valor del negocio existente al momento del divorcio, que se demuestre se deba a la gestión de Ro-dríguez Navarro, le corresponde a éste exclusivamente. Esto es el resultado de la norma que establece que la dis-tribución del exceso o el incremento en la comunidad de bienes no necesariamente es igual bajo el régimen de ga-nanciales que bajo el régimen de comunidad ordinaria. En la comunidad ordinaria los comuneros trabajan para su beneficio individual. La demostración de que hubo inver-sión de esfuerzo y gestión desigual de los comuneros rebate la presunción de participación por la mitad en la comuni-dad de bienes. Claro está, si la capacidad de producción de estos cinco ranchos y el valor del negocio son los mismos a la fecha de distribución de los bienes en comunidad que la existente al momento del divorcio, o si el aumento en estas partidas se debe a factores ajenos a la gestión personal del señor Rodríguez Navarro, entonces su distribución debe ser de igual forma por la mitad.
Por último, al determinar la participación de Montalván Ruiz en las ganancias de estos cinco ranchos adquiridos con una deuda ganancial, además, se le deberá *438abonar a ésta un crédito por concepto del pago de intereses por el uso del dinero que le correspondía como copropieta-ria del negocio y que Rodríguez Navarro retuvo. Para esto se debe calcular la cantidad que Montalván Ruiz hubiese recibido anualmente si Rodríguez Navarro hubiese optado por distribuir las ganancias que el negocio en su momento produjo conforme a las cuotas de cada codueño, según se determinen de acuerdo con los criterios antes enunciados. Véase, a esos efectos, Soto López v. Colón, supra.(10) Como no lo hizo, deberá pagar intereses al por ciento vigente en-tonces en el mercado por el uso del dinero que le pertenecía a Montalván Ruiz y que él utilizo para desarrollar su par-ticipación en el negocio. De esta forma, en estos casos par-ticulares de comunidad posganancial, se hace justicia a aquel comunero que tolera que su capital se utilice para el enriquecimiento exclusivo del otro comunero, y no se pre-mia a quien teniendo el control absoluto de la comunidad de bienes, no opta por dividirla.
C. Los ranchos construidos después del divorcio
Por último, tanto el valor como la ganancia de los seis ranchos que se construyeron después del divorcio se presu-mirán privativos del demandado Rodríguez Navarro. Este resultado responde a que, como explicamos anteriormente, una vez disuelta la sociedad legal de gananciales, los bie-*439nes que cada ex cónyuge produzca de ahí en adelante son privativos y, por consiguiente, no procede aplicar la doc-trina de subrogación real en estos casos. En vista de esto, a la comunidad de bienes posganancial no le corresponde la titularidad de los bienes adquiridos para sí por uno de sus partícipes, aun cuando se obtuvieron con los frutos de la comunidad. Rivera Fernández, op. cit. Estos ranchos son bienes que adquirió Rodríguez Navarro con su trabajo y el capital que gestionó. Por consiguiente, independiente-mente de la fuente de ingreso que le facilitó desarrollar esta industria, la propiedad y las ganancias que produjo mediante esta partida le corresponden privativamente en su totalidad, pues las produjo con su trabajo individual. Estos ranchos se deben entender como un beneficio econó-mico personal para el señor Rodríguez Navarro, por lo que, de haber empleado una cantidad de bienes mayor a la que le correspondía como comunero para el pago del préstamo para construcción, habrá de resarcir el exceso.
VII
En resumen, resolvemos que cuando se mantiene la in-división de la comunidad de bienes posganancial por cierto tiempo después del divorcio, su liquidación no tiene que ser automáticamente por partes iguales. En estos casos, la presunción legal que dispone nuestro ordenamiento civi-lista de que esa división debe hacerse en partes iguales, la puede rebatir cualquiera de los ex cónyuges si se demues-tra que el aumento en el valor del bien común o en el nivel de producción de los frutos industriales, se debe a la ges-tión y trabajo de uno solo de los comuneros.
Por lo tanto, se revoca la sentencia que dictó el Tribunal de Apelaciones y se remite el caso de autos al Tribunal de Primera Instancia para que continúen los procedimientos de forma compatible con lo aquí dispuesto.
*440La Jueza Presidenta Señora Naveira Merly emitió una opinion disidente.
-0-

(1) Durante la vigencia del matrimonio, la familia Rodríguez Navarro-Montal-ván Ruiz residió, primero, en una propiedad del señor Rodríguez Díaz, padre de Rodríguez Navarro, y luego en otra estructura ubicada en el Barrio Montellano de Cidra, que pertenecía también a Rodríguez Díaz. Posteriormente, y hasta la fecha del divorcio, la pareja residió en una casa que construyeron en terrenos del señor Rodríguez Díaz, quien además pagó todos los gastos de la edificación. Esta última es la propiedad que la señora Rodríguez Navarro ocupa gratuitamente luego del divorcio.


(2) Para la fecha de los referidos procedimientos, el ahora Tribunal de Apelacio-nes se llamaba Tribunal de Circuito de Apelaciones. No obstante, haremos referencia a dicho tribunal como Tribunal de Apelaciones conforme se dispone en la Ley de la Judicatura de 2003, Ley Núm. 201 de 22 de agosto de 2003, y el Reglamento Tran-sitorio para el Tribunal de Apelaciones que se aprobó el 18 de noviembre de 2003 (In re Reglamento Transitorio T.A., 160 D.P.R. 680 (2003)).


(3) El artículo citado dispone que:
“Cada partícipe podrá servirse de las cosas comunes, siempre que disponga de ellas conforme a su destino y de manera que no perjudique el interés de la comuni-dad, ni impida a los copartícipes utilizarlas según su derecho.”
De acuerdo con este postulado, los comuneros deben proteger de buena fe el bien común, máxime cuando ese bien se encuentra de facto bajo su control y administra-ción exclusiva, pues llegado el momento de la división, tendrá que entregar lo que por derecho corresponda a cada comunero codueño. González v. Quintana, 145 D.P.R. 463 (1998); Soto López v. Meléndez, 143 D.P.R. 282 (1997). Eso significa que si un partícipe de la comunidad causa algún daño al bien común, responderá individual-mente por el daño causado. Véanse los casos citados anteriormente.


(4) Ese artículo dispone que “[s]e reputan gananciales todos los bienes del ma-trimonio, mientras no se pruebe que pertenecen privativamente al marido o a la mujer”. 31 L.P.R.A. see. 3647.


(5) En el contexto de alimentos a hijos comunes hemos resuelto similarmente “que la labor personal de un cónyuge que al administrar la pensión la convierte y destina a todo lo que es indispensable para el sustento, habitación, vestido y asis-tencia médica de sus hijos (Art. 142 C[ódigo] C[ivil]) debe estimarse como descargo de su propia obligación de alimentar y constituye [un] elemento apreciable por el juzgador al dirimir la reclamación de crédito entre alimentantes solidarios”. Mundo v. Cervoni, 115 D.P.R. 422, 424 (1984).


(6) La pareja estuvo casada desde el 23 de marzo de 1975.


(7) El divorcio se decretó en 1983 y Montalván Ruiz presentó la demanda de división de bienes en 1994.


(8) Como, por ejemplo, el pago del principal del préstamo ganancial a S.B.A.


(9) A Rodríguez Navarro le corresponde recibir sólo la mitad del salario prome-dio que recibiría un administrador de cinco ranchos como los aquí en cuestión, debido a que en su labor como administrador él también administraba su participación en el negocio, esto es, el cincuenta por ciento de la operación comercial de estos cinco ranchos.


(10) En este caso se resolvió que la participación de un ex cónyuge en la admi-nistración y disfrute de la comunidad de bienes posganancial es un derecho propio que se puede hacer valer sin que se tenga que evidenciar el requisito de “necesidad” provisto para los casos de alimentos. Se determinó que no procedía concederle pen-sión alimentaria a la ex cónyuge, pues ésta poseía bienes suficientes para vivir con-sistentes en su participación en la comunidad de bienes posganancial. Así, se con-cluyó que un ex cónyuge partícipe de una comunidad posganancial, aunque no tiene derecho a recibir “alimentos” de su ex cónyuge por contar con bienes suficientes para vivir, sí tiene derecho como comunero a recibir del ex cónyuge administrador de la comunidad de bienes una suma líquida periódica, la cual se ajustará en el momento en que se liquide la comunidad. Esto como parte del disfrute de los bienes en comu-nidad a que todo comunero tiene derecho.
Al respecto se citó el Art. 333 del Código Civil, 31 L.P.R.A. see. 1278:
“Todo condueño tendrá la plena propiedad de su parte y la de los frutos y utili-dades que le correspondan, pudiendo en su consecuencia enajenarla, cederla o hipo-tecarla, y aun sustituir otro en suaprovechamiento.”